Citation Nr: 0625421	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	John F. Cameron, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1972 to February 
1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  In a decision of December 2004, the 
Board granted service connection for post-traumatic stress 
disorder, but confirmed the denial of service connection for 
schizophrenia.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2006 
Joint Motion to the Court, the VA Secretary and the veteran, 
through his attorney, requested that the Board's decision be 
vacated and the case be returned to the Board for further 
action.  The Court granted that motion later that month.  The 
case has now been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board's review of the file reflects that the veteran 
filed a substantive appeal statement in July 2005 with 
respect to additional issues involving the rating for his 
service-connected PTSD, as well as the effective date for the 
grant of service connection for that disorder.  However, the 
RO has not yet certified those issues to the Board for 
appellate review.  Accordingly, the Board will not address 
those issues at this time.  


REMAND

In the Joint Motion of February 2006, the parties noted that 
the veteran was in receipt of disability benefits from the 
Social Security Administration.  It was further noted that 
the VA had not received the records nor had the VA informed 
the appellant that the reports were missing before rendering 
a decision on the claim.  The parties agreed that the VA's 
failure to obtain said records amounted to a breach of the 
Secretary's duty to assist, requiring a remand for further 
development of evidence.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In the Joint Motion the parties also agreed that the VA had 
not provided adequate notification to veteran with respect to 
the evidence necessary to substantiate the claim.  The 
parties noted that none of the documents of record 
specifically identified what evidence was missing and who 
bore the burden of securing that evidence.  The parties noted 
that a January 2001 letter purporting to provide this 
information did not identify any missing evidence in the case 
pertinent to schizophrenia.  The parties further stated that 
a December 2003 letter merely recited the legal criteria for 
service connection and provided general types of evidence 
that can satisfy each criteria, but did not specify which of 
the three elements the Secretary did not believe to be 
satisfied.  The parties to the Joint Motion further stated 
that these letters gave no insight as to the type of evidence 
needed that would enable grant of the benefits sought.  The 
Joint Motion concluded that, considering the foregoing, 
remand for readjudication is necessary to satisfy the duty to 
notify pursuant to 38 U.S.C.A. § 5103.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all decisions and all medical records 
from that agency that have been utilized 
in making decisions on the veteran's 
claim(s) for benefits from that agency.  
VA must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The RO should provide the veteran 
with a duty to assist notification letter 
which meets the requirements set forth in 
the joint motion.  In particular, the 
letter must discuss the elements needed 
to establish service connection for 
schizophrenia, must specify which of the 
three elements the Secretary does not 
believe to be satisfied, describe any 
missing evidence, and should explain who 
is responsible for getting it.  The 
veteran should be allowed an appropriate 
period of time to respond.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



